DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 25-45 are pending.

Election/Restrictions
Applicant’s election of Group II, claims 39-42 in the reply filed on 05/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 25-38 and 43-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Specification
The use of the term ASP, SIPERNAT, GOHSENX, HIDORIN, GILUTON, and AQUACER as disclosed in Tables 1 and 2 as well as Comparative Example 1, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 39 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 2006/0111488 A1).
Regarding claim 39, Zhang discloses dispersions to prepare substrates for receiving images in electrophotograhic and digital printing ( a layer composite) [0002].  Suitable substrates include any printable substrate sheet capable of supporting the ethylene-acrylic acid resin on its surface, including art paper, coated paper, paper board, film, or nonwoven fabric cloth (a carrier layer) [0039].  An aqueous dispersion comprising one or more ethylene-acrylic acid polymers and additives such as polyvinyl alcohol, pigments such as clay and calcium carbonate, and crosslinkers may be added (an enhancement layer) [0012, 0044].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Behrens (US 2014/0274681 A1) in view of  Zhang (US 2006/0111488 A1).
Regarding claim 39, Behrens discloses a heat-sensitive recording material comprising a substrate (a carrier layer) having at least one heat-sensitive recording layer on the front side thereof; the heat-sensitive recording layer is covered by a protective layer ( a layer composite) [0003].  The protective layer includes ethylene vinyl alcohol copolymer or diacetone-modified polyvinyl alcohol (a modified polyvinyl alcohol) [0034].  Crosslinking agents are included in the protective layer [0036].  The protective layer additionally contains an inorganic pigment [0038].  Behrens is concerned with offset printing [0008].
	However, Behrens does not disclose the barrier coating includes an alkylene/(meth)acrylic acid copolymer.  Zhang teaches aqueous dispersion comprising one or more ethylene-acrylic acid polymers (Abstract, [0010]).  Zhang is concerned with digital offset printing applications [0002].  Behrens and Zheng are analogous art concerned with the same field of endeavor, namely offset printing applications.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add ethylene-acrylic polymer as per the teachings of Zhang in the protective layer per the teachings of Behrens, and the motivation to do so would have been as Zhang suggests the paper surface treatment is stable, improved toner adhesion, has the ability to be applied during paper production, has good durability, and resists photoyellowing [0009].    
	Regarding claim 40, Behrens discloses the heat-sensitive recording layer includes a color acceptor (color developer) and a dye precursor  [0048, 0061].  Binders included in the heat-sensitive recording layer includes polyvinyl alcohols, ethylene vinyl alcohol copolymers, sodium polyacrylates, acrylamide/acrylate copolymers, acrylamide/acrylate/methacrylate terpolymers [0067].
	Regarding claim 41, the heat-sensitive recording layer may be treated as a barrier layer disposed between the carrier layer and the coating composition (protective layer) [0003].
	Regarding claim 42, Behrens discloses polyvinyl alcohols, ethylene vinyl alcohol copolymers, sodium polyacrylates, acrylamide/acrylate copolymers, acrylamide/acrylate/methacrylate terpolymers [0067].

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Takagi (US 2005/0181945A1) teaches a thermal recording material.
Takemura (WO 2014/181746 A1) teaches a heat-sensitive recording body.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767